Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-557
                      Lower Tribunal No. 11-22605A
                          ________________


                             Joseph Phelps,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

      GrayRobinson, P.A., and Andrew T. Sarangoulis and Joel Hirschhorn,
for petitioner.

    Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney
General, for respondent.


Before EMAS, C.J., and GORDO and LOBREE, JJ.

     EMAS, C.J.
        Joseph Phelps was charged with and convicted of first-degree felony

murder and attempted robbery with a firearm. The crimes were alleged to

have been committed in 1996. At his December 2014 trial, the trial court

failed to deliver the instruction provided in Florida Standard Jury Instruction

(Criminal) 3.7, which provides:

        3.7 PLEA OF NOT GUILTY; REASONABLE DOUBT; AND
        BURDEN OF PROOF

        The defendant has entered a plea of not guilty. This means you
        must presume or believe the defendant is innocent. The
        presumption stays with the defendant as to each material
        allegation in the [information] [indictment] through each stage of
        the trial unless it has been overcome by the evidence to the
        exclusion of and beyond a reasonable doubt.

        To overcome the defendant's presumption of innocence, the
        State has the burden of proving the crime with which the
        defendant is charged was committed and the defendant is the
        person who committed the crime.

        The defendant is not required to present evidence or prove
        anything.

        Whenever the words “reasonable doubt” are used you must
        consider the following:

        It is recommended that you use this instruction to
        define reasonable doubt during voir dire. State v. Wilson, 686
        So.2d 569 (Fla. 1996).[ 1]

        A reasonable doubt is not a mere possible doubt, a speculative,
        imaginary or forced doubt. Such a doubt must not influence you
        to return a verdict of not guilty if you have an abiding conviction

1
    The trial court did not give this instruction to the jury venire during voir dire.

                                           2
        of guilt. On the other hand, if, after carefully considering,
        comparing and weighing all the evidence, there is not an abiding
        conviction of guilt, or, if, having a conviction, it is one which is not
        stable but one which wavers and vacillates, then the charge is
        not proved beyond every reasonable doubt and you must find
        the defendant not guilty because the doubt is reasonable.

        It is to the evidence introduced in this trial, and to it alone, that
        you are to look for that proof.

        A reasonable doubt as to the guilt of the defendant may arise
        from the evidence, conflict in the evidence, or the lack of
        evidence.

        If you have a reasonable doubt, you should find the defendant
        not guilty. If you have no reasonable doubt, you should find the
        defendant guilty.

        The State, defense and trial court all failed to realize that this standard

jury instruction was neither delivered orally to the jury nor included in the final

set of written instructions provided to the jury for use in deliberations.

        Further, in his direct appeal from the judgment and sentence, Phelps’

appellate counsel did not raise this issue, and Phelps’ convictions and

sentence were affirmed in 2017.2 Phelps filed the instant petition for writ of

habeas corpus, alleging that appellate counsel’s failure to raise this error

constituted deficient performance of appellate counsel, and that Phelps was

prejudiced by this failure. We agree, grant the petition, vacate the judgment

and sentence, and remand this cause to the trial court for a new trial.


2
    Phelps v. State, 232 So. 3d 1131 (Fla. 3d DCA 2017).

                                           3
      A petition for writ of habeas corpus is recognized as “the proper vehicle

to advance claims of ineffective assistance of appellate counsel,” Rutherford

v. Moore, 774 So. 2d 637, 643 (Fla. 2000), and the requirements for

establishing such a claim closely parallel the two-pronged test established in

Strickland v. Washington, 466 U.S. 668 (1984) for establishing a claim of

ineffective assistance of trial counsel: “Petitioner must show 1) specific

errors or omissions which show that appellate counsel’s performance

deviated from the norm or fell outside the range of professionally acceptable

performance and 2) the deficiency of that performance compromised the

appellate process to such a degree as to undermine confidence in the

fairness and correctness of the appellate result.” Wilson v. Wainwright, 474

So. 2d 1162, 1164 (Fla. 1985). 3

      Appellate counsel’s failure to raise an error on appeal will not constitute

ineffective assistance if that error was not properly preserved below, unless




3
  We recognize, of course, that “appellate counsel is not necessarily
ineffective for failing to raise a claim that might have had some possibility of
success; effective appellate counsel need not raise every conceivable
nonfrivolous issue,” State v. Murrary, 262 So. 3d 26, 43 (Fla. 2018) (citations
omitted). Additionally, we note that “the defendant has the burden of alleging
a specific, serious omission or overt act upon which the claim of ineffective
assistance of counsel can be based.” Schoenwetter v. State, 46 So. 3d 535,
563 (Fla. 2010) (citation omitted).

                                       4
such error is fundamental. Valle v. Moore, 837 So. 2d 905, 907 (Fla. 2002);

Rutherford, 774 So. 2d at 643.

      In the instant case, the failure to give the standard jury instruction was

fundamental error. More significantly for our purposes, this court had already

decided that question well before Phelps’ trial and direct appeal. In a case

virtually indistinguishable in all relevant respects from the instant case,

Cavagnaro v. State, 117 So. 3d 1111, 1112 (Fla. 3d DCA 2012), this court

held “the failure to give the jury any reasonable doubt instruction at all,

though unpreserved, is fundamental error.” Our decision in Cavagnaro was

released in January 2012, three years before the notice of appeal was filed

in Phelps’ direct appeal, and four years before the initial brief was filed. See

also Smith v. State, 260 So. 3d 578 (Fla. 3d DCA 2019) (following

Cavagnaro); Usry v. State, 284 So. 3d 1128 (Fla. 2d DCA 2019) (same);

Curry v. State, 169 So. 3d 1258 (Fla. 5th DCA 2015) (same); Burnette v.

State, 103 So. 3d 1059 (Fla. 1st DCA 2013) (same).

      Given the existence of our 2012 decision in Cavagnaro, holding such

error to be fundamental, appellate counsel’s failure to identify this

fundamental error by the trial court, and the failure to raise it in the direct

appeal, fell outside the range of professionally acceptable performance. See

Skinner v. State, 137 So. 3d 1164 (Fla. 3d DCA 2014) (holding appellate



                                       5
counsel’s failure to raise as fundamental error the trial court’s erroneous (but

unobjected-to) jury instruction on attempted manslaughter constituted

deficient performance and required a new trial); Jenkins v. State, 75 So. 3d

1288 (Fla. 1st DCA 2011) (holding appellate counsel’s failure to identify and

raise on appeal two facially meritorious claims of fundamental error in the

jury instructions constituted deficient performance); Granberry v. State, 919

So. 2d 699 (Fla. 5th DCA 2006) (holding appellate counsel’s failure to raise

as fundamental error the trial court’s erroneous (but unobjected-to) jury

instruction constituted deficient performance in light of the existing case law

at the time of the direct appeal, holding such error fundamental); York v.

State, 891 So. 2d 569 (Fla. 2d DCA 2004). Phelps has therefore established

the deficient performance prong for ineffective assistance of appellate

counsel.

      We further conclude that Phelps has met his burden of establishing the

prejudice prong. While it is true, as the State points out, that Cavagnaro was

a direct appeal, while this case involves a collateral attack alleging ineffective

assistance of appellate counsel, the different procedural posture does not

lead to a different result.     Had appellate counsel raised this claim of

fundamental error in the direct appeal, this Court, relying on Cavagnaro,

would have reversed the judgment and sentence and remanded for a new



                                        6
trial. See Cavagnaro, 117 So. 3d at 1114 (holding the failure to give standard

jury instruction 3.7, or any similar instruction, was fundamental error, and

required reversal of the conviction and remand for a new trial); Smith, 206

So. 3d at 578 (relying on Cavagnaro, finding fundamental error where the

jury charge did not include Florida Standard Jury Instruction (Criminal) 3.7

or any similar instruction, and reversing and remanding for a new trial); Usry,

284 So. 3d at 1120 (reversing and remanding for a new trial, holding that the

failure to instruct the jury as to the critical concept of reasonable doubt

constitutes fundamental error); Curry, 169 So. 3d 1259 (reversing and

remanding for a new trial because the trial court’s failure to instruct the jury

as to reasonable doubt constituted fundamental error); Burnette, 103 So. 3d

at 1059 (same). See also Molina v. State, 150 So. 3d 1280, 1282 (Fla. 3d

DCA 2014) (recognizing that, for purposes of analyzing ineffective

assistance of appellate counsel claims, “[p]rejudice is shown where ‘there is

a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different’” (quoting Strickland, 466

U.S. at 694)).    Appellate counsel’s deficient performance in this case

“compromised the appellate process to such a degree as to undermine

confidence in the fairness and correctness of the appellate result.” Wilson,

474 So. 2d at 1164.



                                       7
     We grant the petition, vacate the judgment and sentences, and

remand for a new trial.




                                8